           Case 1:19-cv-06093-JGK Document 13 Filed 11/15/19 Page 1 of 1
              LEE LITIGATION GROUP, PLLC
                              148 west 24th street, eighth floor
                                      New York, NY 10011
                                        Tel: 212-465-1180
                                        Fax: 212-465-1181
                                   info@leelitigation.com

WRITER’S DIRECT:          212-465-1188
                          cklee@leelitigation.com
                                                                          November 15, 2019
Via ECF
The Honorable John G. Koeltl, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                 Re:      Almanzar v. KonTo Euro Caribbean Cuisine Corp. d/b/a Seawalk
                          Case No. 19-cv-6093(JGK)(JLC)

Dear Judge Koeltl:

       We are counsel for Plaintiff in the above-referenced matter. We write jointly with counsel to
Defendants, to inform the Court that the parties do not consent to trial before the Magistrate Judge
and do not at this time request a referral to the Magistrate Judge for the purposes of settlement
pursuant to Your Honor’s Order on October 3, 2019. See Dkt. # 12.

       We thank the Court for its time and consideration.


Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc: all parties via ECF
